EXHIBIT 10.1 GREENBERG TRAURIG, LLP MetLife Building 200 Park Avenue, 15th Floor New York, New York10166 August , 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Current Report on Form 8-K forDebt Resolve, Inc. Commission File No. 001-33110 Dear Sirs: On behalf ofDebt Resolve, Inc., a Delaware corporation, we hereby submit in electronic format for filing with the U.S. Securities and Exchange Commission, pursuant to the Securities Exchange Act of 1934, as amended, and Rule 101(a)(1)(iii) of Regulation S-T, one copy ofDebt Resolve’s Current Report on Form 8-K, datedAugust 12, 2010. The enclosed Form 8-K reports the closing of a private placement of shares of common stock and warrants to purchase common stock in accordance withItem 3.02 of Form 8-K and the addition of a new director in accordance with Item 5.02 of Form 8-K. Please address any comments or questions that you may have concerning the Current Report to the undersigned (tel:212-801-9221; fax: 212-801-6400), or to David M. Rainey, President and Chief Financial Officer (tel: 914-949-5500). Very truly yours, /s/ Spencer G. Feldman Spencer G. Feldman cc:Mr. David M. Rainey
